       Case 3:20-cv-00413-HTW-LRA Document 1 Filed 06/19/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 DEBRA PHEAL                                                                   PLAINTIFF


 vs.                                                         3:20-cv-413 HTW-LRA
                                           CIVIL ACTION NO. ________________________


 SAM’S EAST, INC.                                                              DEFENDANT


                                      NOTICE OF REMOVAL

       COMES NOW, Defendant Sam’s East, Inc. (“Sam’s”), without waiving and hereby

expressly reserving all applicable objections to venue and any other defenses, including, but not

limited to, Federal Rule of Civil Procedure Rule 12(b) and 8(c) defenses, and files its Notice of

Removal of this action from the Circuit Court of Hinds County, Mississippi, First Judicial District,

to the United States District Court for the Southern District of Mississippi, Northern Division,

pursuant to 28 U.S.C. §§ 1331, 1441 and 1446 as follows:

                                           COMPLAINT

       1.    The Plaintiff, Debra Pheal (“Plaintiff”) originally filed this action in the Circuit Court

of Hinds County, Mississippi, First Judicial District, on or about April 23, 2020, under the Civil

Action Number 25CI1:20-cv-00120. The Complaint asserts a substantial federal question, which

is removable to this Court without regard to the citizenship of the parties and/or the amount in

controversy, pursuant to 28 U.S.C. §§ 1331, 1343, and 1441(a). The Complaint expressly and

specifically asserts a claim against Defendant Sam’s under Title VII of the Civil Rights Act of

1964 and 42 U.S.C. § 1981 for alleged race discrimination. See Complaint, Exhibit A, ¶ 21.

Plaintiff seeks damages pursuant to Title VII and Section 1983, including back wages, future

wages and compensatory damages. See Complaint, Prayer for Relief.
       Case 3:20-cv-00413-HTW-LRA Document 1 Filed 06/19/20 Page 2 of 4




       PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN MET

       2.      This case is removable under 28 U.S.C. §1441(a), which provides in pertinent part that,

“…any civil action brought in a state court of which the district courts of the United States have

original jurisdiction, may be removed by…the defendants, to the District Court of the United States

for the district or division embracing the place where such action is pending.” The District Court for

the Southern District of Mississippi, Northern Division is the district and division embracing the

location of the state court where this suit is currently pending.

       3.      Defendant Sam’s was served with process by service of a copy of the summons and

Complaint on its registered agent of process, CT Corporation, on May 20, 2020. See Service of Process

Transmittal, Exhibit A. This Notice of Removal is filed within thirty (30) days following service of

process upon the first-served Defendant pursuant to 28 U.S.C. §1446(b).

       4.      Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all process, pleadings, and

orders served upon Defendant Sam’s is attached hereto as Exhibit A.

       5.      Prompt notice of the filing of this Notice of Removal will be sent to all adverse parties

and a copy will be filed with the Clerk of the Circuit Court of Hinds County, Mississippi, in accordance

with 28 U.S.C. § 1446(d). All the requirements for removal being met, removal is proper pursuant to

28 U.S.C. §1441.

               THE COURT HAS ORIGINAL FEDERAL QUESTION JURISDICTION

       6.      As stated above, the Complaint asserts a substantial federal question which is

removable to this Court without regard to the citizenship of the parties and/or the amount in

controversy pursuant to 28 U.S.C. §§ 1331, 1343 and 1441.

       7.      For all of the foregoing reasons, this action is removable to this Court pursuant to 28

U.S.C. §§ 1331, 1441, and 1446.



                                                 -2-
       Case 3:20-cv-00413-HTW-LRA Document 1 Filed 06/19/20 Page 3 of 4




       8.      A true and correct copy of all papers in this action received by Defendant Sam’s to date

is attached hereto as Exhibit A. A true and correct copy of the pleadings contained in the Circuit Court

of Hinds County file as of the date of this Notice of Removal is attached hereto as Exhibit B.

       9.      Defendant herein reserves the right to supplement this notice of removal by adding any

jurisdictional grounds or defenses which may independently support a basis for removal.

       WHEREFORE, PREMISES CONSIDERED, Defendant, Sam’s East, Inc., respectfully

requests that this Court assume full jurisdiction over this cause herein as provided by law.

       RESPECTFULLY SUBMITTED, this the 19th day of June, 2020.



                                      SAM’S EAST, INC.


                                      By:    /s/Amy Felder
                                      Amy Felder, Esq. (MSB NO. 10667)
                                      Nicholas D. Garrard, Esq. (MSB NO. 102404)
                                      Casey Younger, Esq. (MSB NO. 104282)
                                      Wilkins Patterson, P.A.
                                      4735 Old Canton Road (39211)
                                      Post Office Box 13429
                                      Jackson, MS 39236-3429
                                      (601) 366-4343 Telephone
                                      (601) 981-7608 Facsimile
                                      afelder@wilkinspatterson.com
                                      ngarrard@wilkinspatterson.com
                                      cyounger@wilkinspatterson.com
                                      Attorneys for Defendant




                                               -3-
       Case 3:20-cv-00413-HTW-LRA Document 1 Filed 06/19/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I, Amy Felder, do hereby certify that I have served via U.S. Mail, postage prepaid, a true and
correct copy of the above and foregoing Notice of Removal to:

             LOUIS H. WATSON
             NICK NORRIS
             WATSON & NORRIS, PLLC
             1880 LAKELAND DRIVE, STE. G
             JACKSON, MS 39216
             Attorneys for Plaintiff


       THIS, the 19th day of June, 2020.


                                             /s/Amy Felder
                                             AMY FELDER




                                               -4-
